J-S03021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

JOSEPH WATSON

                         Appellant                   No. 986 EDA 2015


                 Appeal from the PCRA Order March 23, 2015
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-1206401-1998


BEFORE: FORD ELLIOTT, P.J.E., OTT, J., and JENKINS, J.

MEMORANDUM BY OTT, J.:                          FILED FEBRUARY 16, 2016

      Joseph Watson appeals pro se from the order entered March 23, 2015,

in the Court of Common Pleas of Philadelphia County, that dismissed as

untimely his third petition for relief, filed pursuant to the Pennsylvania Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541–9546. Watson claims the

PCRA court erred “in dismissing appellant[’s] PCRA petition/application for

reinstatement of his appellate rights, that was not addressed by the court.”

Watson’s Brief at 6. We affirm.

      The PCRA court summarized the procedural history of this case as

follows:

      On February 4, 2000, following a jury trial, [Watson] was
      convicted of involuntary deviate sexual intercourse, aggravated
      assault, and possession of an instrument of crime. On
      September 22, 2000, [Watson] was resentenced to an aggregate
      term of twenty-two and a half to forty-five years’ incarceration.
      On September 12, 2003, following a direct appeal, the Superior
J-S03021-16


     Court affirmed the judgment of sentence.2 [Watson] did not file
     for allowance of appeal.

     On April 15, 2004, [Watson] filed a timely PCRA petition. On May
     11, 2005, the PCRA court denied the petition. The Superior
     Court affirmed [the PCRA] court’s denial of [Watson’s] petition
     on September 29, 2006.3 The Pennsylvania Supreme Court
     denied his petition for allowance of appeal on April 13, 2007.4

     On July 8, 2009, [Watson] filed his second PCRA petition.
     Pursuant to Pennsylvania Rule of Criminal Procedure 907,
     [Watson] was served notice of the [PCRA] court’s intention to
     dismiss his PCRA petition on July 19, 2010. On June 13, 2011,
     the [PCRA] court dismissed [Watson’s] petition as untimely. On
     December 13, 2012, following a direct appeal, the Superior
     Court affirmed the dismissal of [Watson’s] PCRA petition.5

     On June 4, 2014, [Watson] filed his third pro se PCRA petition,
     the dismissal of which is the subject of the current appeal. On
     September 26, 2014, the PCRA court issued notice of intent to
     dismiss pursuant to Rule 907.
     _______________________________________
         2
          Commonwealth v. Watson, [835 A.2d 838] 3150 EDA
         2000 (unpublished memorandum) (Pa. Super. Sept. 12,
         2003).
         3
          Commonwealth v. Watson, [911 A.2d 188] 1465 EDA
         2005 (unpublished memorandum) (Pa. Super. Sept. 29,
         2006).
         4
          Commonwealth v. Watson, [921 A.2d 496] 602 EAL
         2006 (Pa. Apr. 13, 2007).
         5
         Commonwealth v. Watson, [64 A.3d 18] 1733 EDA
        2011 (unpublished memorandum) (Pa. Super. Dec. 13,
        2012).
     _____________________________________________

PCRA Court Opinion, 4/22/2015, at 1–2.     On March 23, 2015, the court

dismissed Watson’s PCRA petition as untimely. This timely appeal followed.




                                  -2-
J-S03021-16


Watson was not ordered to file a Pa.R.A.P. 1925(b) statement of errors

complained of on appeal.

     The principles that guide our review are well settled:

     Our standard of review of an order denying PCRA relief is
     whether the record supports the PCRA court’s determination and
     whether the PCRA court’s decision is free of legal error.
     Commonwealth v. Phillips, 2011 Pa. Super. 231, 31 A.3d 317,
     319 (Pa. Super. 2011) (citing Commonwealth v. Berry, 2005
Pa. Super. 219, 877 A.2d 479, 482 (Pa. Super. 2005)). The PCRA
     court’s findings will not be disturbed unless there is no support
     for the findings in the certified record. Id. (citing
     Commonwealth v. Carr, 2001 Pa. Super. 54, 768 A.2d 1164,
     1166 (Pa. Super. 2001)).

     We must first address whether Appellant satisfied the timeliness
     requirements of the PCRA. The timeliness of a PCRA petition is a
     jurisdictional threshold and may not be disregarded in order to
     reach the merits of the claims raised in a PCRA petition that is
     untimely. Commonwealth v. Murray, 562 Pa. 1, 753 A.2d 201,
     203 (Pa. 2000). Effective January 16, 1996, the PCRA was
     amended to require a petitioner to file any PCRA petition within
     one year of the date the judgment of sentence becomes final. 42
     Pa.C.S.A. § 9545(b)(1). A judgment of sentence “becomes final
     at the conclusion of direct review, including discretionary review
     in the Supreme Court of the United States and the Supreme
     Court of Pennsylvania, or at the expiration of time for seeking
     the review.” 42 Pa.C.S.A. § 9545(b)(3). Where a petitioner’s
     judgment of sentence became final on or before the effective
     date of the amendment, a special grace proviso allowed first
     PCRA petitions to be filed by January 16, 1997. See
     Commonwealth v. Alcorn, 703 A.2d 1054, 1056-1057 (Pa.
     Super. 1997) (explaining application of PCRA timeliness proviso).

     However, an untimely petition may be received when the
     petition alleges, and the petitioner proves, that any of the three
     limited exceptions to the time for filing the petition, set forth at
     42 Pa.C.S.A. § 9545(b)(1)(i), (ii), and (iii), are met. A petition
     invoking one of these exceptions must be filed within sixty days
     of the date the claim could first have been presented. 42
     Pa.C.S.A. § 9545(b)(2). In order to be entitled to the exceptions
     to the PCRA’s one-year filing deadline, “the petitioner must plead

                                    -3-
J-S03021-16


      and prove specific facts that demonstrate his claim was raised
      within the sixty-day time frame” under section 9545(b)(2). Carr,
768 A.2d at 1167.

Commonwealth v Lawson, 90 A.3d 1, 4–5 (Pa. Super. 2014) (footnote

omitted).

      In its opinion, the PCRA court found that Watson’s present PCRA

petition was untimely.     The PCRA court also determined that, although

Watson advanced      a claim based      upon the     new   constitutional right

announced in Alleyne v. United States, 133 S. Ct. 2151 (2013), Watson

failed to file his petition within 60 days of the date the claim could have been

presented, as required by 42 Pa.C.S. § 9545(b)(2).           See PCRA Court

Opinion, 4/22/2015, at 3. Further, the PCRA court found Watson failed to

satisfy the “newly recognized constitutional right” exception to the PCRA’s

bar, 42 Pa.C.S. § 9545(b)(1)(iii), since Alleyne has not been afforded

retroactive effect by our Supreme Court or the United States Supreme

Court. See PCRA Court Opinion, supra at 3–4, citing Commonwealth v.

Miller, 102 A.3d 988, 995 (Pa. Super. 2014).          Finally, the PCRA court

determined that Watson’s remaining claims, including ineffective assistance

of counsel, malicious prosecution, trial court error, and fraud — which we

interpret as the claims presented in support of his request for reinstatement

of direct appeal rights — do not satisfy any exception to the PCRA’s

timeliness requirements.    Accordingly, the PCRA court concluded it lacked

jurisdiction to entertain Watson’s third PCRA petition.


                                     -4-
J-S03021-16


       Having carefully reviewed the record, the applicable law, and the well-

reasoned opinion of the PCRA court, we agree that Watson’s present petition

is untimely and that no timeliness exception applies.        The PCRA court’s

opinion aptly addresses Watson’s claims.         Accordingly, we affirm on the

basis of the PCRA court’s opinion.

       Order affirmed.1


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/16/2016




____________________________________________


1
 In the event of further proceedings, we direct the parties to attach a copy
of the PCRA court’s 4/22/2015 Opinion to this memorandum.



                                           -5-
Circulated 01/19/2016 04:27 PM